

115 HR 6101 IH: VA Personnel Equity Act of 2018
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6101IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Fitzpatrick (for himself, Mr. Smith of New Jersey, and Mr. Brown of Maryland) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 5 and 38, United States Code, to ensure that certain employees of the Department of
			 Veterans Affairs are subject to the same removal, demotion, and suspension
			 policies as other employees of the Federal Government, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the VA Personnel Equity Act of 2018. 2.Repeal of separate removal, demotion, and suspension processes for certain employees of Department of Veterans Affairs (a)Repeal (1)Title 38Section 714 of title 38, United States Code, is amended—
 (A)by striking subsections (a), (b), (c), (d), and (g); (B)by redesignating subsections (e), (f), and (h) as subsections (a), (b), and (c), respectively;
 (C)in subsection (a), as so redesignated, by striking under subsection (a) each place it appears; and (D)in subsection (c), as so redesignated—
 (i)by striking paragraphs (3) and (4); and (ii)by redesignating paragraphs (5) and (6) as paragraphs (3) and (4), respectively.
 (2)Title 5Section 4303(f) of title 5, United States Code, is amended— (A)in paragraph (2), by striking the comma at the end and inserting , or;
 (B)in paragraph (3), by striking , or and inserting a period; and (C)by striking paragraph (4).
 (b)Conforming amendmentsChapter 7 of title 38, United States Code, is amended— (1)in section 719, by striking under section 713, 714, or 7461 of this title each place it appears and inserting under section 713 or 7461 of this title;
 (2)in section 714, as amended by subsection (a), by striking the heading and inserting Protections for whistleblowers from removal, demotion, and suspension; (3)by redesignating section 714 as section 734;
 (4)by transferring section 734, as so redesignated, so as to appear after section 733; and (5)in the table of sections—
 (A)by striking the item relating to section 714; and (B)by inserting after the item relating to section 733 the following new item:
						
							
								734. Protections for whistleblowers from removal, demotion, and suspension..
					3.Restoration of certain disciplinary and grievance procedures for personnel of the Veterans Health
 AdministrationThe following provisions of title 38, United States Code, are each amended to read as such provisions read on the day before the date of the enactment of the Department of Veterans Affairs Accountability and Whistleblower Protection Act of 2017 (Public Law 115–41):
 (1)Section 7461(b). (2)Section 7462(b).
 (3)Section 7463(c). 4.Comptroller General of the United States report on discipline and removals at Department of Veterans Affairs (a)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that evaluates proposed and final disciplines and removals of employees of the Department of Veterans Affairs that occurred during each of the following periods:
 (1)Calendar years 2014, 2015, and 2016. (2)Beginning on the date of the enactment of the Department of Veterans Affairs Accountability and Whistleblower Protection Act of 2017 (Public Law 115–41) and ending on the date of the enactment of this Act.
 (b)Matters includedThe report under subsection (a) shall include, at a minimum, the following with respect to each period covered by the report:
 (1)The number of employees of the Department of Veterans Affairs proposed for discipline or removal. (2)The number of such employees formally disciplined or removed.
 (3)The organization, position titles, type of action, effective date of the action, and grades of such employees.
 (4)The duty locations of such employees. (5)The gender, age, race, veteran status, tenure, and length of service of such employees.
 (6)With respect to each such employee, the nature of the disciplinary charge (including whether the charge was a first offense), or if related to a performance issue, a summary of the less-than-satisfactory performance leading to the removal or reduction in pay or grade.
				